Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 12, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claim limitation “meet current ASHRAE COVID- 19 guidelines” in claim 12 is indefinite because the boundary of the claim limitation is unclear to the examiner as to what to meet current ASHRAE COVID-19 guidelines is. The specification does not provide a clear teachings on to meet current ASHRAE COVID-19 guidelines, and there are no metes and bounds as to what meeting current ASHRAE COVID-19 guidelines is. For a purpose of a compact prosecution, the examiner interprets this limitation as a building that meet ASHRAE COVID- 19 guidelines on indoor air quality. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
the Al enabled healthy building operation advisor service subsystem generates a healthy building measurement forecast operation strategy, generates operation guidelines including healthy operation performance indicators, building operation limits for the healthy building profile, and then triggers generation of an operation strategy for a healthy building as defined; and the Al enabled healthy building operation advisor service subsystem incorporates one more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points”.
Regarding Claim 18, the claim recites “A method for noting healthy buildings comprising: 13profiling buildings in terms of a healthy indoor air quality (IAQ); defining healthy buildings; measuring a health of buildings; continuously operating a healthy building; and enabling with artificial intelligence a healthy building operation advisor service”.

Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers certain methods of organizing human activities-fundamental economic practices and principles and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). 
In claim 1, the steps of “the Al enabled healthy building operation advisor service subsystem generates a healthy building measurement forecast operation strategy, generates operation guidelines including healthy operation performance indicators, building operation limits for the healthy building profile, and then triggers generation of an operation strategy for a healthy building as defined”; and “the Al enabled healthy building operation advisor service subsystem incorporates one more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points” represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0036], [0055], [0049], as published, hereinafter). 
In claim 18, the step of “enabling with artificial intelligence a healthy building operation advisor service” is a certain method of organizing human activities-fundamental economic practices and principles, therefore, it is considered to be an abstract idea (see for example [0053]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: a healthy building profile measurement subsystem; a healthy building definition measurement subsystem; wherein the healthy building profile measurement subsystem and the healthy building definition measurement subsystem connect to a headend or a building management subsystem (BMS); and further comprising an artificial intelligence (AI) enabled healthy building 
In Claim 1, the preamble “A building health system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements of multiple subsystems (“a healthy building profile measurement subsystem; a healthy building definition measurement subsystem; wherein the healthy building profile measurement subsystem and the healthy building definition measurement subsystem connect to a headend or a building management subsystem (BMS); and further comprising an artificial intelligence (AI) enabled healthy building operation advisor service subsystem connects to the headend or building management subsystem”) are not qualified for meaningful limitations because they are recited in generality combinations of software and hardware features that only add insignificant extra-solution activities to the judicial exception.
In Claim 18: profiling buildings in terms of a healthy indoor air quality (IAQ); defining healthy buildings; measuring a health of buildings; continuously operating a healthy building.
In Claim 8, the additional element “A method for noting healthy buildings” is not qualified for a meaningful limitation because a generic computer that is generally recited and is not qualified as a particular machine. The additional element of multiple 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, connecting a building management subsystem (BMS) by the healthy building profile measurement subsystem and the healthy building definition measurement subsystem is disclosed by “Hedley US 20100286937”, [0047], [0101], [0131], [00], [00]; and “Drees US 20200162354”, [0034], [0048], [0085], [0131], [0241].
For example, connecting a building management subsystem by an artificial intelligence (AI) enabled healthy building operation advisor service subsystem is 
The claims 1 and 18, therefore, are not patent eligible.
With regards to the dependent claims 2-8, and 19-20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims 2-8, and 19-20 are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Hedley US 20100286937” in view of “Brickfield US 20030171851”, in further view of “Berg-Sonne US 20140316582”. 
	As to claim 1, Hedley teaches “A building health system ([0269]) comprising: a healthy building profile measurement subsystem ([0101]; [0133] teaches “The system may collect all available data points ... The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”); a healthy building definition measurement subsystem ([0101] teaches “comfort and indoor air quality (IAQ) indicators are available to show how well the system meets thermal comfort and ventilation requirements”; [0133]; i.e., a healthy building will have a healthy indoor air quality, and will be energy efficient); wherein the healthy building profile measurement subsystem and the healthy building definition measurement subsystem connect to a headend or a building management subsystem (BMS) (Figure 6; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to Building Management System (BMS) information, may create a baseline performance”; [0101]; [0133]); generates operation guidelines including healthy operation performance indicators ([0101]).”
	Hedley does not explicitly teach “an artificial intelligence (AI) enabled healthy building operation advisor service subsystem connects to the headend or building management subsystem; and wherein: the Al enabled healthy building operation advisor service subsystem generates a healthy building measurement forecast operation strategy, generates operation guidelines including healthy operation performance indicators, building operation limits for the healthy building profile, and then triggers generation of an operation strategy for a healthy building as defined”.
	Brickfield teaches “an artificial intelligence (AI) enabled healthy building operation advisor service subsystem connects to the headend or building management subsystem ([0060] teaches “the computerized response may include at least one determination based on one or more of: (A) air quality, humidity, pollutants, air flow speed, temperature, and other descriptors of physical properties of air”; [0092] teaches “An artificial intelligent agent may be concerned with a strategy such as price sensitivity; air supply; temperature, etc. Intelligent agents can be used to reduce energy cost better than automated building management systems”; i.e., AI enabled BMS can determine and analyze factors such as air quality, pollutants and other physical properties of air, and provides operation strategies or guidelines which will contribute to a healthy building profile); and wherein: the Al enabled healthy building [0026] teaches “The non-human constant monitoring and/or adjustment preferably is by artificial intelligence; and, preferably is to monitor and/or adjust at least one factor that influences energy consumption such as …  air quality; air quality forecasts”), generates operation guidelines including healthy operation performance indicators, building operation limits for the healthy building profile, and then triggers generation of an operation strategy for a healthy building as defined ([0101];[0118] teaches “Neural network and intelligence agent technology is used to monitor, analyze and adjust energy consumption in real-time. A number of factors, including … current and scheduled occupancy levels, space air temperature and space air quality, etc., may be taken into consideration. These factors are applied to the selection of strategies for reducing energy consumption at any given moment”; i.e., AI enabled BMS can analyze factors such as space air temperature and space air quality, and provides operation strategies or guidelines which will contribute to a healthy building profile. Improved indoor air quality will indicate healthy building operation performance).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley in view of Brickfield,
connecting an AI to BMS and the Al enabled healthy building operation advisor service subsystem will generate a healthy building measurement forecast operation strategy, 
maximizing energy savings (Brickfield, [0101]).
	The combination of Hedley and Brickfield does not explicitly teach “the Al enabled building operation advisor service subsystem incorporates one more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points”.
	Berg-Sonne teaches “the Al enabled building operation advisor service subsystem incorporates one more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points (Figure 31, #5075; [0391] teaches “In the terminology of artificial intelligence, a rules engine can be forward chaining … or backward chaining”; [436]; [0478]; [0497] teaches “The underlying Rules Engine 5082 will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution. An example of a rule is "when the maximum set-point temperature during the heating season for occupied spaces is changed, modify the set points for all heating zones to ensure that the new maximum set-point temperature is not exceeded").”

effective filing date of the claimed invention to modify Hedley and Brickfield in view of Berg-Sonne, so that the Al enabled healthy building operation advisor service subsystem will incorporate rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, getting schedule data and executing set points. As a result, a rule engine will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution (Berg-Sonne, [0497]).

As to claim 2, the combination of Hedley, Brickfield and Berg-Sonne teaches the 
claimed limitations as discussed in Claim 1.
	Hedley teaches “the Al enabled healthy building operation advisor service subsystem has continuous operation ([0045] teaches “the system 100 may continue to be optimized to provide continuous monitoring for each integrated facility, with options for further integration of enterprise systems”; [0048]; [0269]).”

As to claim 3, the combination of Hedley, Brickfield and Berg-Sonne teaches the 
claimed limitations as discussed in Claim 1.
	Hedley teaches “a building autonomous operation advisor service subsystem connected to the headend or BMS and adapted (Figure 6; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to
Building Management System (BMS) information, may create a baseline performance”; Page 18, Scenario 1 discloses “Occasionally views BMS data to adjust setpoints in the control system in a reactionary mode to system alarms, events, hot cold, calls, or negative changes in the performance of the building”; i.e., the system is connected to BMS and the BMS is adapted by analyzing and viewing BMS data to adjust setpoints in the control system ).”

As to claim 4, the combination of Hedley, Brickfield and Berg-Sonne teaches the 
claimed limitations as discussed in Claim 3.
	Hedley teaches “the building autonomous operation advisor service subsystem generates performance metrics and operation limits, and provides real-time tracking and operation ([0048] teaches “Analysis (606) may include programming and
maintenance activities to improve system performance. This may include continuous, real-time, and/or automated analysis of systems operation”; [0080]; [0494] teaches “The energy database 2514 may store any data that the machine 2500 processes. As examples, the energy database 2514 may store … energy metrics 2518 (e.g., measured or computed metrics …”; i.e., energy metrics will rate building energy efficiency and will also include operation limits).”

As to claim 5, the combination of Hedley, Brickfield and Berg-Sonne teaches the 
claimed limitations as discussed in Claim 4.
	Hedley teaches “a cloud enabled online advisor service that an on premise building operation subsystem could subscribe ([0055] teaches “The system 100 and system implementation may also align with the leading energy management companies (e.g., Sensus MI, ION EEM), improving data collection, and delivering advanced applications managed, as examples, through Azure and Microsoft's Cloud
Architecture”; [0060]).”

As to claim 6, the combination of Hedley, Brickfield and Berg-Sonne teaches the 
claimed limitations as discussed in Claim 5.
	Hedley teaches “the headend or BMS is connected to the cloud enabled building operation advisory service subsystem ([0047]; [0055] teaches “The system 100 and system implementation may also align with the leading energy management companies (e.g., Sensus MI, ION EEM), improving data collection, and delivering advanced applications managed, as examples, through Azure and Microsoft's Cloud
Architecture”; [0060]).”

As to claim 7, the combination of Hedley, Brickfield and Berg-Sonne teaches the 

	Hedley teaches “the online advisor service generates and confirms healthy operation performance metrics and operation guideline, and notification limits (Figure 6; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to Building Management System (BMS) information, may create a baseline performance; [0246] teaches “As shown in FIG. 13, system's EEMS supports threshold-based alerting and notification 1300 of raw input data and data derived through the analytics engine”; [0494]); and the online advisor service real-time tracks system operations ([0048] teaches “Analysis (606) may include programming and maintenance activities to improve system performance. This may include continuous, real-time, and/or automated analysis of systems operation”; [0246] teaches “The system EEMS incorporates notifications and prioritizes them based on customizable business rules”).”

As to claim 8, the combination of Hedley, Brickfield and Berg-Sonne teaches the 
claimed limitations as discussed in Claim 1.
	Hedley teaches “a remote service offline advisor service initializes with building heating ventilation and air conditioning (HVAC) history operation data for a predetermined period of time (Figure 2; Figure 11B, #; [0041] teaches “The system 100 may be implemented with a wide range of technologies ... Such building systems include automation systems 202, high voltage air conditioning (HVAC) systems 204 … Energy and consulting services 216 may provide input into the system 100 as well. Such technologies are available from … Portal for Remote Building Automation Systems (BAS) Programming & Optimization”; [0266]; i.e., whenever a portal remote service access an offline system, the portal will need to initialize the connection, and once the connection is established, the remote portal will be able to access data from the offline system including HVAC history operation data); the offline advisor service generates and confirms healthy operation performance metrics and operation guidelines, and notification limits (Figure 6; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to Building Management System (BMS) information, may create a baseline performance; [0240]; [0246] teaches “As shown in FIG. 13, system's EEMS supports threshold-based alerting and notification 1300 of raw input data and data derived through the analytics engine”; [0494]; i.e., The system generates energy metrics which will also reflect healthy operation performance ([0101], [0494]) and establish operation guidelines ([0068], and performance tracking reports will provide and confirm ongoing measurement and verification of operation performance ([0240]); a remote operator periodically or randomly syncs with building HVAC operation data ([0134]; [0179] teaches “The system user interface (UI) is a rich internet application (RIA) that provides an interactive framework for viewing dashboards and reports ... Additionally, direct integration with the system NOC will permit real-time data analysis of HVAC interval data”; [0313]); the offline advisor service real-time tracks and generates operation notifications ([0048] teaches “Analysis (606) may include programming and maintenance activities to improve system performance. This may include continuous, real-time, and/or automated analysis of systems operation”; [0246]); and the remote operator connects to the headend or BMS and applies changes as needed or desired by the remote operator ([0047]; [0313] teaches “The mediator 1102 ability to send and receive data will give the company a powerful tool for remote facility control”; [0320] teaches “All systems and data integrated into the mediator 1102 may be accessed remotely. Local mediator 1102 applications … can be modified and enhanced remotely based on agreed business rules”).”

As to claim 20, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 19.
	The combination of Hedley and Brickfield does not explicitly teach “the building advisor incorporates one or more items selected from a group comprising rule engines, schedule queues, schedule execution engines, active schedule subscriptions from schedule queues, schedule data and set points”.
Figure 31, #5075; [0391] teaches “In the terminology of artificial intelligence, a rules engine can be forward chaining … or backward chaining”; [436]; [0478]; [0497] teaches “The underlying Rules Engine 5082 will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution. An example of a rule is "when the maximum set-point temperature during the heating season for occupied spaces is changed, modify the set points for all heating zones to ensure that the new maximum set-point temperature is not exceeded").”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley and Brickfield in view of Berg-Sonne, so that the Al enabled healthy building operation advisor incorporates one or more items selected from a group of rule engines, schedule queues, schedule execution engines, active schedule subscriptions from the schedule queues, schedule data and executing set points. As a result, a rule engine will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution (Berg-Sonne, [0497]).

	Claims 9-10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Hedley US 20100286937” in view of “Brickfield US 20030171851”. 
	As to claim 9, Hedley teaches “A health building system ([0269]) comprises: a building health profile and measurement module ([0101]; [0133] teaches “The system may collect all available data points ... The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”; i.e., a healthy building will have a healthy indoor air quality, and will be energy efficient); and a headend or building management system (BMS) connected to the building health profile and measurement module, and the building health continuous operation and strategy module (Figure 6; [0045] teaches “the system 100 may continue to be optimized to provide continuous monitoring for each integrated facility, with options for further integration of enterprise systems”; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to Building Management System (BMS) information, may create a baseline performance”; [0101]).”
	Hedley does not explicitly teach “a building health measurement forecast module connected to the building health profile and measurement module; a health building continuous operation and strategy module connected to the building health 
	Brickfield teaches “a building health measurement forecast module connected to the building health profile and measurement module ([0026] teaches “The non-human constant monitoring and/or adjustment preferably is by artificial intelligence; and, preferably is to monitor and/or adjust at least one factor that influences energy consumption such as …  air quality; air quality forecasts”; [0118]); a health building continuous operation and strategy module connected to the building health measurement forecast module ([0026]; [0115]); and a headend or building management system (BMS) connected to … the building health measurement forecast module ([0060]; [0094] teaches “A building equipped with a building management system (BMS) provides the easiest connection to the system comprising the intelligent agents (i.e., the higher-level control agents), as well as to individual energy-consuming devices 2,2A, 2B”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley in view of Brickfield,
so that a BMS will connect to the building health measurement forecast module which will also connect to the building health profile and measurement module; and a health building continuous operation and strategy module will connect to the building health 

As to claim 10, the combination of Hedley and Brickfield teaches the 
claimed limitations as discussed in Claim 9.
	Hedley teaches “a heating, ventilation and air conditioning system (HVAC) connected to the headend or BMS ([0041]; [0409] teaches “The system may combine … and Building Automation Systems (BAS) data into the process of energy reduction. The system may further employ advanced Automated Fault Detection and Diagnosis (AFDD) analysis for HVAC”).”

As to claim 13, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 9.
	Hedley teaches “the building health measurement; and HVAC asset/equipment performance indicator ([0101] teaches “comfort and indoor air quality (IAQ) indicators are available to show how well the system meets thermal comfort and ventilation requirements”; [0181]; i.e., a healthy building will have a healthy indoor air quality, and will be energy efficient).”
	Hedley does not explicitly teach “the building health measurement forecast module is artificial intelligence enabled, in that the building health measurement 
	Brickfield teaches “the building health measurement forecast module is artificial intelligence enabled, in that the building health measurement forecast module is based on a predicted HVAC system performance indicator, and on a predicted HVAC asset/equipment performance indicator ([0026] teaches “The non-human constant monitoring and/or adjustment preferably is by artificial intelligence; and, preferably is to monitor and/or adjust at least one factor that influences energy consumption such as …  air quality; air quality forecasts”; [0060] teaches “at least one determination based on one or more of: (A) air quality, humidity, pollutants, air flow speed, temperature, and other descriptors of physical properties of air”; [0092]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley in view of Brickfield,
so that the AI enabled building health measurement forecast module will be based on a predicted HVAC system performance indicator and a predicted HVAC asset/equipment performance indicator. As a result, the AI will monitor and minimize impact on environmental quality while maximizing energy savings (Brickfield, [0101]).

As to claim 14, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 13.
[0055] teaches “The system 100 may combine strategies to improve the efficiency of a building's energy and maintenance by delivering an energy framework to support new solutions for
the strategic new market of high performing buildings and energy management”; [0068] teaches “establish operational guidelines for setpoints and schedules across all equipment and BAS data for a portfolio of buildings”; [0101] teaches “comfort and indoor air quality (IAQ) indicators are available to show how well the system meets thermal comfort and ventilation requirements”; [0259]).”
	Hedley does not explicitly teach “an advisor service generates building health measurement forecast”.
Brickfield teaches “an advisor service generates building health measurement 
forecast ([0026]; [0101] teaches “The intelligent agents 21 preferably function in neural networks … allowing accurate predictions of the impact that specific energy control actions will have on the building environment. Also, energy savings predictions can be accomplished based on environmental changes (temperature, air-quality, etc.) ... The intelligent agents 21 monitor and control the devices to maximize energy savings, while minimizing impact on environmental quality”; i.e., a healthy building will have a healthy indoor air quality, and will be energy efficient while environmental quality impact is minimized ).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley in view of Brickfield,
generating building health measurement forecast operation guidelines per a predetermined profile and an operation strategy, and activates a new strategy to improve and maintain the IAQ so that the AI will monitor and minimize impact on environmental quality while maximizing energy savings (Brickfield, [0101]).

	As to claim 18, Hedley teaches “A method for noting healthy buildings ([0269]) comprising: profiling buildings in terms of a healthy indoor air quality (IAQ) ([0101]; [0133] teaches “The system may collect all available data points ... The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”); defining healthy buildings; measuring a health of buildings; continuously operating a healthy building ([0045]; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to Building Management System (BMS) information, may create a baseline performance”; [0101]).”

	Brickfield teaches “enabling with artificial intelligence a healthy building operation advisor service ([0026] teaches “The non-human constant monitoring and/or adjustment preferably is by artificial intelligence; and, preferably is to monitor and/or adjust at least one factor that influences energy consumption such as …  air quality; air quality forecasts”; [0118]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley in view of Brickfield,
enabling a healthy building operation advisor service with artificial intelligence so that the AI will monitor and minimize impact on environmental quality while maximizing energy savings (Brickfield, [0101]).

As to claim 19, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 18.
	Hedley teaches “operating a healthy building advisor service with a health effecting strategy ([0101]; [0133] teaches “The system may collect all available data points ... The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”; [0379]; i.e., a healthy building will have a healthy indoor air quality, and will be energy efficient which will minimize cost).”

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Hedley US 20100286937” in view of “Brickfield US 20030171851”, in further view of “Chamorro US 20100298981”. 
As to claim 11, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 10.
	Hedley teaches “the HVAC depends on one or more factors selected from a group comprising ventilation rates, airflow filtration, filter cleaning, and filter replacement
([0100] teaches “The system 100 tracks data points such as temperatures, flow rates”; [0420]).”
	The combination of Hedley and Brickfield does not explicitly teach “the HVAC depends on one or more factors selected from a group comprising ventilation rates, airflow filtration, filter cleaning, and filter replacement”.
	Chamorro teaches “the HVAC depends on one or more factors selected from a group comprising ventilation rates, airflow filtration, filter cleaning, and filter replacement ([0020] teaches “An example response process may therefore just increase the ventilation rate of the HVAC system as a whole”; [0024]).”
It would have been obvious to one of ordinary skill in the art before the
.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Hedley US 20100286937” in view of “Brickfield US 20030171851”, in further view of “Best Practices on HVAC Design to Minimize the Risk of COVID-19 Infection within Indoor Environments”, Alexandre Fernandex Santos, BABT, Vol. 63: e20200335, 2020, received 2020.05.29, hereinafter “Santos”.  
As to claim 12, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 9.
	Hedley teaches “a building inside air quality (IAQ) is monitored so as to meet ASHRAE guidelines; and the IAQ is monitored by the building health profile and measurement module ([0101] teaches “comfort and indoor air quality (IAQ) indicators are available to show how well the system meets thermal comfort and ventilation requirements”; [0134] teaches “The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”; [0269]).”

Santos teaches “a building inside air quality (IAQ) is monitored so as to meet 
current ASHRAE COVID- 19 guidelines (Abstract teaches “The ASHRAE and REHVA guidelines applied the UV-C Lamps, Pressure control filtration, Restroom actions and Humidity control to reduce the coronavirus disease (Covid-19) in ICU ... This paper highlights the role of heating, ventilating and air-conditioning minimizing the risk of infection from airborne transmission within the built environment through the application of best practices”; Page 1, Highlights discloses “Proper air conditioning design is important for air quality; HVAC solutions exist to reduce Sars-CoV-2 contamination; and best practices on HVAC design to minimize the risk of COVID-19 infection”; i.e., Poorly ventilated buildings affect air quality and can contribute to the spread of the disease, as microorganisms, can be transmitted by air-conditioning systems (Page 1, [07]). A building inside air quality is monitored and applied current ASHRAE COVID-19 guidelines so that the risk of COVID-19 infection can be minimized).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley and Brickfield in view of Santos, monitoring a building inside air quality (IAQ) as to meet current ASHRAE COVID- .

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Hedley US 20100286937” in view of “Brickfield US 20030171851”, in further view of 
“Davis US 20030233432”. 
	As to claim 15, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 13.
	Hedley teaches “a healthy building operation strategy ([0101]; [0134] teaches “The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”).” 
	The combination of Hedley and Brickfield does not explicitly teach “a building operation strategy provides for a pre-check mode, running mode, and normal mode”.
Davis teaches “a building operation strategy provides for a pre-check mode, 
running mode, and normal mode  ([0005]; [0034] teaches “After the interface computer software identifies the address of each device attached to the building management system, the software determines what objects are associated
with each of those devices … Examples of values input to a object are the set object for a controller, the ON/OFF status of a switch, and the mode status (e.g. manual vs. automatic, test vs. run) of a device associated with that object”; i.e., the system has a controller and mode status values input. A person skill in the art would be able to add pre-check mode and normal mode in mode status values input because mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2D 669, 124 USPQ 378 (CCPA 1960)).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley and Brickfield in view of Davis, providing a healthy building operation strategy for a pre-check mode, running mode, and normal mode so that a set of objects values input for a controller will be used to determine objects that are connected to the BMS, and creates data structures and webpages suitable for storing and displaying those objects (Davis, Abstract, [0034]).

	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Hedley US 20100286937” in view of “Brickfield US 20030171851”, in further view of
“Berg-Sonne US 20140316582” and “Davis US 20030233432”. 
	As to claim 16, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 13.
Figure 6; [0047] teaches “As a further example, (602) and/or (604) may further include setting a baseline of building performance. In other words, the system 100, based for example on access to Building Management System (BMS) information, may create a baseline performance”; [0101]; i.e., the system has a processor and a calculation engine that can perform calculation of energy consumption, and therefore, it should also be able to calculate indoor air quality which will provide a system health operation).”
	The combination of Hedley and Brickfield does not explicitly teach “a rules engine to calculate a system health operation”.
	Berg-Sonne teaches “a rules engine to calculate a system health operation ([0391]; [0497] teaches “The underlying Rules Engine 5082 will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution; [0478]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley and Brickfield in view of Berg-Sonne, calculating a system health operation a rules engine so that a rule engine will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution (Berg-Sonne, [0497]).
	The combination of Hedley, Brickfield and Berg-Sonne does not explicitly teach “a system operation of an on/off operation mode”.
[0005]; [0034] teaches “After the interface computer software identifies the address of each device attached to the building management system, the software determines what objects are associated with each of those devices … Examples of values input to a object are the set object for a controller, the ON/OFF status of a switch, and the mode status (e.g. manual vs. automatic, test vs. run) of a device associated with that object”).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley, Brickfield and Berg-Sonne in view of Davis, so that a system operation will have an on/off operation mode, and as a result, a set of objects values input for a controller will be used to determine objects that are connected to the BMS, and creates data structures and webpages suitable for storing and displaying those objects (Davis, Abstract, [0034]).

	As to claim 17, the combination of Hedley and Brickfield teaches the claimed 
limitations as discussed in Claim 16.
	Hedley teaches “operation strategy ([0101]; [0133] teaches “The system may collect all available data points ... The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency”).”

	Berg-Sonne teaches “rules of the rules engine define an operation strategy ([0391]; [0497] teaches “The underlying Rules Engine 5082 will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution; [0478]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley and Brickfield in view of Berg-Sonne, so that rules of the rules engine will define an operation strategy, as a result, a rule engine will automatically detect events and determine what rules need to be triggered by the events and schedule their actions for execution (Berg-Sonne, [0497]).
	The combination of Hedley, Brickfield and Berg-Sonne does not explicitly teach “a default operation strategy, an active operation strategy, and backup operation strategies”.
	Davis teaches “a default operation strategy, an active operation strategy, and backup operation strategies ([0005]; [0034] teaches “Examples of values input to a object are the set object for a controller, the ON/OFF status of a switch, and the mode status (e.g. manual vs. automatic, test vs. run) of a device associated with that object”; [0046] teaches “After the user selects which object to modify, object attributes such as the object value, whether the object is manually or automatically controlled, whether the object is in test or active mode … may be modified by making appropriate entries in fields 634, 636, 638, and 640”; i.e., the system has mode status values input and can operate in an active mode status. The system also has a computer and therefore, a person skill in the art will be able to modify and add default and backup operation strategies).” 
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Hedley, Brickfield and Berg-Sonne in view of Davis, so that rules of the rules engine will define a default operation strategy, an active operation strategy, and backup operation strategies. As a result, a set of objects values input for a controller will be used to determine objects that are connected to the BMS, and creates data structures and webpages suitable for storing and displaying those objects (Davis, Abstract, [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Ward US 20120259469” teaches “A method of controlling the heating, ventilation and air conditioning (HVAC) system of a building, the method comprising the steps of: (a) developing an initial thermal model of the building, and continuously 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863